DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: W1, W2, W3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 12 recite “predetermined angle”; however, it is not clear to the Examiner exactly what this means. Exactly what metrics are used to determine the angle? The Examiner is unable to determine the metes and bounds of the claim. 
	Claim 15 recites “predetermined clearance”; however, it is not clear to the Examiner exactly what this means. Exactly what metrics are used to determine the clearance? The Examiner is unable to determine the metes and bounds of the claim.
	Claims 15-20 recite features not associated with the connecting ring. The original disclosure recites:

The connecting ring includes a ring portion having a planar wall substantially transverse to a longitudinal axis of the connecting ring, and an opposite inclined wall sloped at a predetermined angle relative to the longitudinal axis. Also included in the connecting ring is a flange portion extending in an axial direction relative to the longitudinal axis of the connecting ring, and configured to limit axial movement of the connecting ring.

It not is clear how the claim limitations of claims 15-20 are structural component of the connecting ring recited above. The Examiner is unable to determine the metes and bounds of claims 15-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP0856696.
	In regards to claim 1, in Figure 1 below and paragraphs detailing said figure, EP0856696 discloses a clamp system for providing secure attachment of at least two connecting members, the clamp system comprising: a connecting ring having a flange portion extending in an axial direction relative to a longitudinal axis of the connecting ring, the flange portion configured to limit axial movement of the connecting ring; and a coupling clamp configured to create a force for the clamp system when the coupling clamp is fastened with the connecting ring such that the at least two connecting members are securely attached by the fastened coupling clamp.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting members)][AltContent: textbox (Coupling clamp)][AltContent: arrow][AltContent: textbox (Connecting ring)][AltContent: arrow]
    PNG
    media_image1.png
    402
    727
    media_image1.png
    Greyscale



In regards to claim 3, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the connecting ring has a ring portion including an inclined wall sloped at a predetermined angle (any convenient angle) relative to the longitudinal axis of the connecting ring.
In regards to claim 4, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the flange portion extends from an end of the inclined wall sloping away from an opposite wall of the ring portion.
	In regards to claim 5, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the opposite wall is substantially transverse to the longitudinal axis of the connecting ring.
	In regards to claim 6, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the coupling clamp has a segment radially extending from an inner surface of the coupling clamp for receiving the ring portion of the connecting ring and the at least two connecting members.
	In regards to claim 7, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses an axial length of the flange portion of the connecting ring is determined based on an axial width of the segment of the coupling clamp relative to the longitudinal axis of the connecting ring.
	In regards to claim 8, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the clamp system (10) transitions between a clamped position and an unclamped position.
	In regards to claim 9, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses when the clamp system is in the unclamped position, a first gap distance (any convenient distance) between the connecting ring and the coupling clamp is greater than a second gap distance (any convenient distance) between the connecting ring and a protrusion associated with one of the at least two connecting members.
	In regards to claim 10, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses when the clamp system is in the clamped position, the at least two connecting members are clasped together by the connecting ring and the coupling clamp in a secured condition.
In regards to claim 11, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses when the clamp system is in the unclamped position, the connecting ring and the coupling clamp are in a loose condition.
	In regards to claim 12, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses a connecting ring used in a clamp system, the connecting ring comprising: a ring portion having a planar wall substantially transverse to a longitudinal axis of the connecting ring, and an opposite inclined wall sloped at a predetermined angle relative to the longitudinal axis; and a flange portion extending in an axial direction relative to the longitudinal axis of the connecting ring, and configured to limit axial movement of the connecting ring.
	In regards to claim 13, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the flange portion extends from an end of the inclined wall sloping away from the planar wall.
	In regards to claim 14, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses a distal end of the flange portion is configured to bias against a protrusion associated with a connecting member used in the clamp system to limit the axial movement of the connecting ring when the connecting ring is displaced.
	In regards to claim 15, as best understood, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the connecting ring has a predetermined clearance between the connecting ring and the protrusion associated with the connecting member directly facing the connecting ring when assembled.
	In regards to claim 16, as best understood, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the clearance is shorter than a gap distance between the connecting ring and a segment radially extending from an inner surface of the coupling clamp when the clamp system is in a loose condition.
	In regards to claim 17, as best understood, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the distance between the connecting ring and the segment of the coupling clamp when the clamp system is in the loose condition is determined based on an axial distance of inner edges of the segment and a total width associated with the connecting ring and at least two connecting members used in the clamp system.
	In regards to claim 18, as best understood, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the total width includes a first width associated with a first connecting member of the at least two connecting members, a second width associated with a second connecting member of the at least two connecting members, and a third width associated with the connecting ring.
	In regards to claim 19, as best understood, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses the first width includes a width of a first flange of the first connecting member, the second width includes a width of a second flange of the second connecting member, and the third width includes a width of the ring portion of the connecting ring.
	In regards to claim 20, as best understood, in Figure 1 above and paragraphs detailing said figure, EP0856696 discloses an axial length of the connecting ring is determined based on the clearance between the connecting ring and the protrusion associated with the connecting member, and the gap distance between the connecting ring and the segment of the coupling clamp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679